                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION


ANGELA JACKSON                                                                        PLAINTIFF

v.                                                    CIVIL ACTION NO. 4:18CV-202-JMV

LAXMI LODGING, LLC
Doing business as
Super 6 Inn & Suites, et al.                                                      DEFENDANTS



                                  ORDER CLOSING CASE

       Consistent with the parties’ Joint Stipulation of Dismissal with Prejudice [18], the Clerk is

directed to forthwith CLOSE this case.

       THIS, the 10th day of April, 2019.



                                             /s/ Jane M. Virden
                                             U. S. Magistrate Judge
